19-10384-shl       Doc 235       Filed 03/19/19      Entered 03/19/19 10:24:05              Main Document
                                                    Pg 1 of 5


SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
Paul D. Leake
Jason N. Kestecher
Four Times Square
New York, New York 10036-6522
Telephone: (212) 735-3000
Fax: (212) 735-2000

– and –

James J. Mazza, Jr. (admitted pro hac vice)
Justin M. Winerman (admitted pro hac vice)
155 North Wacker Drive
Chicago, Illinois 60606-1720
Telephone: (312) 407-0700
Fax: (312) 407-0411

Counsel to Debtors and Debtors-in-Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


In re                                                              Chapter 11

TRIDENT HOLDING COMPANY, LLC, et al.,                              Case No. 19-10384 (SHL)

                 Debtors.1                                         (Jointly Administered)


                AGENDA OF MATTERS SCHEDULED FOR HEARING
            ON MARCH 21, 2019 AT 2:30 P.M. (PREVAILING EASTERN TIME)

Location of Hearing:             Honorable Sean H. Lane, Courtroom 701, United States
                                 Bankruptcy Court, Southern District of New York, One Bowling
                                 Green, New York, NY 10004



1
    The Debtors in these chapter 11 cases, along with the last four digits of their respective tax identification
    numbers, are as follows: Trident Holding Company, LLC (6396); American Diagnostics Services, Inc. (2771);
    Community Mobile Diagnostics, LLC (9341); Community Mobile Ultrasound, LLC (3818); Diagnostic Labs
    Holdings, LLC (8024); FC Pioneer Holding Company, LLC (6683); JLMD Manager, LLC (8470); Kan-Di-Ki
    LLC (6100); Main Street Clinical Laboratory, Inc. (0907); MDX-MDL Holdings, LLC (2605); MetroStat
    Clinical Laboratory – Austin, Inc. (4366); MX Holdings, LLC (8869); MX USA, LLC (4885); New Trident
    Holdcorp, Inc. (4913); Rely Radiology Holdings, LLC (3284); Schryver Medical Sales and Marketing, LLC
    (9620); Symphony Diagnostic Services No. 1, LLC (8980); Trident Clinical Services Holdings, Inc. (6262);
    Trident Clinical Services Holdings, LLC (1255); TridentUSA Foot Care Services LLC (3787); TridentUSA
    Mobile Clinical Services, LLC (0334); TridentUSA Mobile Infusion Services, LLC (5173); U.S. Lab &
    Radiology, Inc. (4988). The address of the Debtors’ corporate headquarters is 930 Ridgebrook Road, 3rd Floor,
    Sparks, MD 21152.
19-10384-shl     Doc 235     Filed 03/19/19    Entered 03/19/19 10:24:05        Main Document
                                              Pg 2 of 5


Copies of Motions and        Copies of each pleading identified below can be viewed and/or
Applications:                obtained by: (i) accessing the Court’s website at
                             www.nysb.uscourts.gov, (ii) contacting the Office of the Clerk
                             of the Court at United States Bankruptcy Court, Southern District
                             of New York, One Bowling Green, New York, NY 10004, or (iii)
                             from the Debtors’ notice and claims agent, Epiq Corporate
                             Restructuring, LLC, at https://dm.epiq11.com/Trident or by
                             calling 1-800-960-1226. Note that a PACER password is needed
                             to access documents on the Court’s website.

I.    UNCONTESTED MATTERS

1.    Kilpatrick Retention: Application of the Official Committee of Unsecured Creditors of
      Trident Holding Company, LLC, et al., for Entry of an Order Authorizing the
      Employment and Retention of Kilpatrick Townsend & Stockton LLP as its Attorneys,
      Nunc Pro Tunc to February 20, 2019 [Docket No. 151] (Date Filed: 3/6/19)

      Related
      Documents:

      a.        Certificate of No Objection to Application of the Official Committee of
                Unsecured Creditors of Trident Holding Company, LLC, et al., for Entry of an
                Order Authorizing the Employment and Retention of Kilpatrick Townsend &
                Stockton LLP as its Attorneys, Nunc Pro Tunc to February 20, 2019
                [Docket No. 222] (Date Filed: 3/18/19)

      Objection
      Deadline:        March 13, 2019 at 4:00 p.m. (Prevailing Eastern Time)

      Objections/
      Responses Filed:        None.

      Status:          Counsel to the Official Committee of Unsecured Creditors respectfully
                       submits that this application may be granted in advance of a hearing.
                       Counsel has filed a certificate of no objection pursuant to Local Rule
                       9075-2, stating that no formal or informal objections or responses to the
                       application have been received, or that all such objections or responses
                       have been resolved.

2.    AlixPartners Retention: Application of the Official Committee of Unsecured Creditors
      of Trident Holding Company, LLC, et al., for Entry of An Order Authorizing the
      Employment and Retention of AlixPartners, LLP as its Financial Advisor, Nunc Pro Tunc
      to February 21, 2019 [Docket No. 153] (Date Filed: 3/6/19)




                                                 2
19-10384-shl     Doc 235     Filed 03/19/19    Entered 03/19/19 10:24:05        Main Document
                                              Pg 3 of 5


      Related
      Documents:

      a.        Certificate of No Objection to Application of the Official Committee of
                Unsecured Creditors of Trident Holding Company, LLC, et al., for Entry of an
                Order Authorizing the Employment and Retention of AlixPartners, LLP as its
                Financial Advisor, Nunc Pro Tunc to February 21, 2019 [Docket No. 223]
                (Date Filed: 3/18/19)

      Objection
      Deadline:        March 13, 2019 at 4:00 p.m. (Prevailing Eastern Time)

      Objections/
      Responses Filed:        None.

      Status:          Counsel to the Official Committee of Unsecured Creditors respectfully
                       submits that this application may be granted in advance of a hearing.
                       Counsel has filed a certificate of no objection pursuant to Local Rule
                       9075-2, stating that no formal or informal objections or responses to the
                       application have been received, or that all such objections or responses
                       have been resolved.

II.   CONTESTED MATTERS

3.    2004 Motion: The Existing First Lien Agent’s Motion for Entry of an Order Authorizing
      Document Discovery from the Debtors, Silver Point, and the Sponsors Pursuant to
      Bankruptcy Rule 2004 [Docket No. 154] (Date Filed: 3/6/19)

      Objection
      Deadline:        March 13, 2019 at 4:00 p.m. (Prevailing Eastern Time), extended for the
                       Debtors until March 14, 2019 at 11:59 p.m. (Prevailing Eastern Time).

      Objections/
      Responses Filed:

      a.        Joinder of Official Committee of Unsecured Creditors in Existing First Lien
                Agent’s Motion for Entry of an Order Authorizing Document Discovery from the
                Debtors, Silver Point, and the Sponsors Pursuant to Bankruptcy Rule 2004
                [Docket No. 187] (Date Filed: 3/13/19)

      b.        Objection of Welltower Inc. to the Existing First Lien Agent’s Motion for Entry
                of an Order Authorizing Document Discovery from the Debtors, Silver Point, and
                the Sponsors Pursuant to Bankruptcy Rule 2004 [Docket No. 199]
                (Date Filed: 3/14/19)




                                                 3
19-10384-shl     Doc 235     Filed 03/19/19    Entered 03/19/19 10:24:05       Main Document
                                              Pg 4 of 5


      c         Objection of Audax Management Company, LLC to the Existing First Lien
                Agent’s Motion for Entry of an Order Authorizing Document Discovery Pursuant
                to Bankruptcy Rule 2004 [Docket No. 200] (Date Filed: 3/14/19)

      d.        Objection of Formation Capital, LLC to the Existing First Lien Agent’s Motion
                for Entry of an Order Authorizing Document Discovery Pursuant to Bankruptcy
                Rule 2004 [Docket No. 201] (Date Filed: 3/14/19)

      e.        Objection and Reservation of Rights of SPCP Group, LLC and Its Affiliates to the
                Existing First Lien Agent’s Motion for Entry of an Order Authorizing Document
                Discovery From the Debtors, Silver Point, and the Sponsors Pursuant to
                Bankruptcy Rule 2004 [Docket No. 203] (Date Filed: 3/14/19)

      f.        Objection of Revelstoke Capital Management, LLC to the Existing First Lien
                Agent’s Motion for Entry of an Order Authorizing Document Discovery From the
                Debtors, Silver Point, and the Sponsors Pursuant to Bankruptcy Rule 2004 and
                Reservation of Rights Thereon [Docket No. 205] (Date Filed: 3/14/19)

      g.        Debtors’ Initial Response and Reservation of Rights With Respect to the Existing
                First Lien Agent’s Motion for Entry of an Order Authorizing Discovery From the
                Debtors, Silver Point, and the Sponsors Pursuant to Bankruptcy Rule 2004
                [Docket No. 206] (Date Filed: 3/14/19)

      h.        Joinder of Safanad, Inc. to the Objection of Formation Capital, LLC to the
                Existing First Lien Agent’s Motion for Entry of an Order Authorizing Document
                Discovery Pursuant to Bankruptcy Rule 2004 [Docket No. 217]
                (Date Filed: 3/18/19)

      i.        Omnibus Reply in Support of the Existing First Lien Agent’s Motion for Entry of
                Order Authorizing Discovery From the Debtors, Silver Point, and the Sponsors
                Pursuant To Rule 2004 [Docket No. 220] (Date Filed: 3/18/19)

      Status:          This matter is going forward.

4.    Key Employee Motion: Debtors’ Motion for Entry of an Order (I) Approving the
      Implementation of the Debtors' Key Employee Incentive Plan and Key Employee
      Retention Plan and (II) Granting Related Relief [Docket No. 112] (Date Filed: 2/27/19)

      Objection
      Deadline:        March 13, 2019 at 4:00 p.m. (Prevailing Eastern Time), extended for the
                       Official Committee of Unsecured Creditors until March 14, 2019 at 11:59
                       p.m. (Prevailing Eastern Time).




                                                4
19-10384-shl       Doc 235     Filed 03/19/19      Entered 03/19/19 10:24:05     Main Document
                                                  Pg 5 of 5


        Objections/
        Responses Filed:

        a.        Objection of United States Trustee to Motion for Entry of an Order (I) Approving
                  the Implementation of the Debtors’ Key Incentive Plan and Key Employee
                  Retention Plan and (II) Granting Related Relief [Docket No. 188]
                  (Date Filed: 3/13/19)

        b.        Reservation of Rights of the Official Committee of Unsecured Creditors to
                  Debtors’ Motion for Entry of an Order (I) Approving the Implementation of the
                  Debtors’ Key Employee Incentive Plan and Key Employee Retention Plan and (II)
                  Granting Related Relief [Docket No. 202] (Date Filed: 3/14/19)

        c.        Debtors’ Reply to Objection of the United States Trustee to Debtors’ Motion for
                  Entry of an Order (I) Approving the Implementation of the Debtors’ Key
                  Employee Incentive Plan and Key Employee Retention Plan and (II) Granting
                  Related Relief [Docket No. 221] (Date Filed: 3/18/19)

        Status:          This matter is going forward.

Dated: March 19, 2019
       New York, New York

                                        SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP

                                        /s/ Jason N. Kestecher
                                        Paul D. Leake
                                        Jason N. Kestecher
                                        Four Times Square
                                        New York, New York 10036-6522
                                        Telephone: (212) 735-3000
                                        Fax: (212) 735-2000

                                        – and –

                                        James J. Mazza, Jr. (admitted pro hac vice)
                                        Justin M. Winerman (admitted pro hac vice)
                                        155 North Wacker Drive
                                        Chicago, Illinois 60606-1720
                                        Telephone: (312) 407-0700
                                        Fax: (312) 407-0411

                                        Counsel to Debtors and Debtors-in-Possession




                                                    5
847178-WILSR01A - MSW
